Citation Nr: 1735680	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1980 and from May 1985 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran testified before the undersigned in an October 2016 hearing.  A transcript is of record.  The Board previously considered and remanded this issue in January 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2017 Board remand directed the AOJ to obtain a new medical opinion that addressed the Veteran's contention that his hearing loss is related to his service-connected tinnitus.  The AOJ scheduled the Veteran for an audiologic examination in March 2017.  The examiner measured hearing and provided an opinion as to whether the Veteran's hearing loss could be related to service but failed to address the theory of secondary causation from tinnitus.  

In a March 2017 supplemental statement of the case, the AOJ wrote that the examination did not show hearing loss disability.  However, both VA examinations showed auditory thresholds over 26 decibels at the 500, 3000, and 4000 Hertz frequencies in the left ear, which satisfies VA's requirements for hearing loss disability.  38 C.F.R. § 3.385 (stating that disability due to impaired hearing will be considered disabling when auditory in any of the frequencies 500, 1000, 2000, 3000, or 4000 is 40 decibels or greater or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater).  Furthermore, both examination reports reflect a diagnosis of sensorineural hearing loss, bilaterally.  

As the Veteran has a current disability for VA purposes and the March 2017 examiner failed to address the questions posed by the Board, additional remand is necessary for compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that, although under Stegall, VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Accordingly, the case is REMANDED for the following actions:

1. Request a medical opinion on the Veteran's hearing loss from the March 2017 examiner, or another appropriately qualified VA clinician.  The clinician should review the Veteran's claims file and provide an opinion on the following:

a. Is the Veteran's hearing loss at least as likely as not caused by his service-connected tinnitus? 

b. Is the Veteran's hearing loss at least as likely as not aggravated beyond the natural progression by his service-connected tinnitus?  If aggravation is found, please provide a baseline level of disability prior to aggravation.

Please consider all relevant lay and medical evidence, including the Veteran's statements that his hearing has gradually worsened over time in connection with his tinnitus.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or the limits of scientific/medical knowledge.

2. If any benefit sought remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



